         Case 1:18-cv-02714-AJN-BCM Document 71 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  6/10/20
    SMARTER TOOLS INC.,
                                                             18-CV-2714 (AJN) (BCM)
                Plaintiff,
                                                             ORDER
    -against-
    CHONGQING SENCI IMPORT & EXPORT TRADE
    CO., LTD., et al.,
                Defendants.

          BARBARA MOSES, United States Magistrate Judge.

          The oral argument scheduled in this case for June 12, 2020, at 12:00 p.m. will be

conducted remotely via Skype for Business. Chambers has emailed the required link to the parties.

A publicly accessible audio line is available to nonparties, including members of the public and

the press, by dialing (917) 933-2166 and entering the code 170248945. 1 Nonparties must observe

the same decorum as would be expected at an in-person sentencing, and must mute their telephone

lines throughout the proceeding.


Dated: New York, New York                   SO ORDERED.
       June 10, 2020


                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




1
  If the Court experiences technical difficulties with Skype for Business and is required to
transition to its AT&T teleconference line, a publicly accessible audio line will be available to
nonparties by dialing (888) 557-8511 and entering the code 7746387.
